UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2283


RONALD DALE MCLELLAND,

                Plaintiff - Appellant,

          v.

CITY OF NORTH MYRTLE BEACH,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      J. Michelle Childs, District
Judge. (4:08-cv-03430-JMC)


Submitted:   March 15, 2011                 Decided:   March 17, 2011


Before MOTZ and    WYNN,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Ronald Dale McLelland, Appellant Pro Se.    D.L. Dirk Aydlette,
III, Christina M. Summer,        GIGNILLIAT, SAVITZ & BETTIS,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ronald      Dale   McLelland       appeals    the   district       court’s

order rejecting the recommendation of the magistrate judge and

granting Defendant’s motion for summary judgment in this age

discrimination action.          We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.            McLelland v. City of N. Myrtle Beach,

No. 4:08-cv-03430-JMC (D.S.C. Sept. 21, 2010); see Gross v. FBL

Fin. Servs., Inc., 129 S. Ct. 2343, 2352 (2009) (holding that,

in   age    discrimination       action,       plaintiff     “must     prove,     by   a

preponderance of the evidence, that age was the ‘but-for’ cause

of   the    challenged      adverse    employment          action”).         We    deny

McLelland’s      motion    to   exclude        Defendant’s    informal       brief     on

appeal.      We dispense with oral argument because the facts and

legal    contentions      are   adequately        presented      in   the    materials

before     the   court    and   argument       would   not    aid     the   decisional

process.

                                                                              AFFIRMED




                                           2